Citation Nr: 0627208	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  99-16 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for impotency, claimed as 
secondary to service-connected residuals, bladder cancer, 
status post removal of tumor with urinary frequency.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1950 to January 
1951, and from December 1952 to December 1971.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a June 1999 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDING OF FACT

The veteran's impotency is not proximately due to or the 
result of service-connected residuals, bladder cancer, status 
post removal of tumor with urinary frequency.  


CONCLUSION OF LAW

The criteria for service connection for impotency, as 
secondary to service-connected residuals, bladder cancer, 
status post removal of tumor with urinary frequency, have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a) (2005).  

The veteran contends that his sex life has been deteriorating 
ever since cancer was removed from his bladder.  He indicates 
that Viagra has no effect and that he requires an injection 
in order to be able to have intercourse.  See June 1999 
Notice of Disagreement (NOD); see also May 2001 hearing 
transcript.  

Private medical records indicate that the veteran received 
treatment from Dr. Lange beginning in 1993 for erectile 
impotence, probably organic in nature.  Initially the veteran 
refused penile injections or an implant and was treated using 
three snap gauges and shots of testosterone.  See April 1993 
urology progress sheet.  According to the medical records 
submitted by Dr. Lange, the veteran continued receiving 
testosterone shots through June 1993.  He was diagnosed with 
organic impotence in August 1996 and began treatment in the 
form of penile injections.  

The veteran underwent a VA compensation and pension (C&P) 
examination in June 1999.  He complained of impotency for 
approximately the past five years, but indicated that he was 
on intracavernosal therapy with good results.  The veteran 
reported some spontaneous erections on his own, which went 
away quickly and were insufficient for intercourse, as well 
as some occasional reflex erections.  The VA examiner opined 
that there was no correlation between the veteran's bladder 
cancer and impotency, which was polyvasculogenic in origin 
and which the examiner felt was probably related to his 
increasing years.  The examiner also noted that the veteran 
was doing well on intracavernosal therapy.  

The veteran underwent a VA C&P examination in May 2002, at 
which time he complained of erectile dysfunction since his 
in-service surgery.  He denied any trauma or surgery 
affecting the penis or testicles.  The veteran was diagnosed 
with residuals of erectile dysfunction post-operatively, and 
the VA examiner opined that his erectile dysfunction could be 
attributed to his service-connected disability.  

In June 2006, the Board sought the opinion of a specialist 
regarding whether it was at least as likely as not that the 
veteran's erectile dysfunction was due to or aggravated by 
his transuretral resection of a bladder tumor, which occurred 
in 1966 during service.  The Board noted that the veteran's 
private physician had determined that the veteran's erectile 
impotence was organic in nature, and the conflicting opinions 
provided by the VA examiners in June 1999 and May 2002.  

A response was provided by Dr. Langenstroer in June 2006, who 
indicated that he had reviewed the documentation associated 
with the veteran, including the notation and summary 
examination performed in May 2002.  Dr. Langenstroer noted 
that at the time of the May 2002 examination, the veteran was 
managing his erectile dysfunction with injection therapy, 
while also noting that the veteran has a few co-morbidities 
that can attribute to his current erectile dysfunction.  Dr. 
Langenstroer also reviewed the operative summary from 
September 1966, which indicated that the veteran had 
undergone loop resection of a small bladder tumor and 
fulguration of the base of this lesion, which he classified 
as a minor transuretral intervention.  Dr. Langenstroer 
opined that it was not likely his erectile dysfunction 
occurred as a result of the surgical procedure performed in 
1966.  

Based on the specialist opinion provided by Dr. Langenstroer, 
the Board finds that service connection is not warranted for 
impotency, claimed as secondary to service-connected 
residuals, bladder cancer, status post removal of tumor with 
urinary frequency.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran's claim was remanded in July 2001 in order to 
effect compliance with the duties to notify and assist.  
Pursuant to the remand, the veteran was advised of the 
necessary evidence to substantiate his claim (specifically 
the need for medical evidence showing that bladder cancer had 
caused his impotency); that the RO would assist him in 
obtaining additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  See May 2002 letter.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. At 187.  The 
Board acknowledges that the veteran was never informed of the 
need to send any pertinent evidence in his possession.  The 
veteran has not been prejudiced by this omission, however, as 
he indicated that he had no other evidence he wished to 
submit.  See July 2002 statement in support of claim.  Nor is 
there any prejudice to the veteran in proceeding with the 
issuance of a final decision despite VA's failure to provide 
notice as to the appropriate disability rating or effective 
date of any grant of service connection, as his claim for 
service connection is being denied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  This duty has also been 
met, as the relevant service and private treatment records 
have been obtained.  The veteran was also afforded an 
appropriate VA examination in connection with his claim and 
an expert opinion was sought by the Board.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for impotency, as secondary to service-
connected residuals, bladder cancer, status post removal of 
tumor with urinary frequency, is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


